       Case 8:19-cv-01351-JVS-DFM Document 10 Filed 07/30/19 Page 1 of 2 Page ID #:82
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 RICHARD S.J. HUNG (State Bar No. 197425)
 rhung@mofo.com
 MORRISON & FOERSTER LLP
 425 Market Street
 San Francisco, California 94105
 Telephone: (415) 268-7000


 ATTORNEY(S) FOR:    Autodesk, Andrew Anagnost, Pascal Di Fronzo
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Louis A. Coffelt, Jr.                                                          CASE NUMBER:


                                                                                                8:19-cv-01351 JVS (DFMx)
                                                              Plaintiff(s),
                                     v.
Andrew Anagnost, Pascal W. Di Fronzo,
                                                                                              CERTIFICATION AND NOTICE
Autodesk, Inc., Sony Pictures Imageworks, Sony
                                                                                                OF INTERESTED PARTIES
Corporation of America, Larry Gritz                                                                 (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                Autodesk, Inc., Andrew Anagnost, Pascal W. Di Fronzo
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION / INTEREST
Autodesk, Inc.                                                                Defendant - Autodesk, Inc. (a Delaware corporation) has no
                                                                              parent company, and no other publicly held corporation
                                                                              owns 10% or more of its stock.

Andrew Anagnost                                                               Defendant

Pascal W. Di Fronzo                                                           Defendant




         July 30, 2019                                     /s/ Richard S.J. Hung
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Autodesk, Inc., Andrew Anagnost, Pascal W. Di Fronzo


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 8:19-cv-01351-JVS-DFM Document 10 Filed 07/30/19 Page 2 of 2 Page ID #:83



   1                                  CERTIFICATE OF SERVICE BY MAIL
                                           (Fed. R. Civ. Proc. rule 5(b))
   2
                 I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address
   3     is 707 Wilshire Boulevard, Los Angeles, California 90017-3543; I am not a party to the within
         cause; I am over the age of eighteen years and I am readily familiar with Morrison & Foerster’s
   4     practice for collection and processing of correspondence for mailing with the United States Postal
         Service and know that in the ordinary course of Morrison & Foerster’s business practice the
   5     document described below will be deposited with the United States Postal Service on the same
         date that it is placed at Morrison & Foerster with postage thereon fully prepaid for collection and
   6     mailing.

   7              I further declare that on the date hereof I served a copy of:

   8                     CERTIFICATION AND NOTICE OF INTERESTED
                         PARTIES
   9
         on the following by placing a true copy thereof enclosed in a sealed envelope addressed as
 10      follows for collection and mailing at Morrison & Foerster LLP, 707 Wilshire Boulevard, Los
         Angeles, California 90017-3543, in accordance with Morrison & Foerster’s ordinary business
 11      practices:

 12               Louis A. Coffelt, Jr.
                  6771 Warner Avenue
 13               Huntington Beach, CA 92647

 14               I declare under penalty of perjury that the above is true and correct.

 15               Executed at Los Angeles, California, this 30th day of July, 2019.

 16

 17

 18
                             Elsa Laris                                           /s/ Elsa Laris
 19
                              (typed)                                              (signature)
 20

 21

 22

 23

 24

 25

 26

 27

 28
Certificate of Service
